DISMISS; and Opinion Filed December 19, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00858-CV

                                 SHANTAY M. JOHNSON, Appellant
                                              V.
                                    JANETTE ZHAO, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-1402555b

                                 MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated August 20, 2014, we informed

appellant that the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to file written verification that

she had paid for or made arrangements to pay for the clerk’s record or that she had been found

entitled to proceed without payment of costs. We cautioned appellant that if she did not file the

required documentation within ten days, we might dismiss the appeal without further notice. To

date, the clerk’s record has not been filed, appellant has not provided the required

documentation, nor has she otherwise corresponded with the Court regarding the status of the

clerk’s record or this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


140858F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SHANTAY M. JOHNSON, Appellant                       On Appeal from the County Court at Law
                                                    No. 2, Dallas County, Texas
No. 05-14-00858-CV        V.                        Trial Court Cause No. CC-1402555b.
                                                    Opinion delivered by Chief Justice Wright.
JANETTE ZHAO, Appellee                              Justices Lang-Miers and Stoddart
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JANETTE ZHAO recover her costs of this appeal from
appellant SHANTAY M. JOHNSON.


Judgment entered this 19th day of December, 2014.




                                             –3–